DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/969,132 filed on 16 June 2022.
Claims 1-14 have been previously canceled. 
Claim 17 has been canceled. 
Claims 15-16 and 18-28 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed 9 August 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 112, second paragraph:

Claims 15-28 stand rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. Claim 17 has been canceled which renders the rejection of the claim moot. 

Applicant’s remarks and/or arguments with regard to the claim amendments have been considered but are not persuasive in view of the grounds of rejection indicated below. The rejection is therefore maintained.

B. Claim Rejections – 35 U.S.C. § 112 (pre-AIA ), sixth paragraph:

Claim 28 stands rejected under 35 U.S.C. § 112, second paragraph, (in view of 35 U.S.C. § 112,  6th paragraph), as being indefinite.

Applicant’s remarks and/or arguments with regard to the claim amendments have been considered and found persuasive. Accordingly, the rejection of claim 28 under 35 U.S.C. 112, sixth paragraph, is withdrawn.

C. Claim Rejections – 35 U.S.C. §§ 102/103:

Claims 15-18, 21-25 and 27-28 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrest, US 8,290,436 (“Forrest”). Claims 19 and 20 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over the combination of Forrest and Deibert et al., US 9,647,855 (“Deibert”). Claim 26 stands rejected under 35 U.S.C. § 103(a) as being unpatentable over the combination of Forrest and Block et al., US 8,186,578 (“Block”). Claim 17 has been canceled which renders the rejection of the claim moot. 

1. Applicant argues that the cited references do not teach or suggest the limitation features comprising:

requesting by the portable communications device the codified digital information posted in the In-Memory Database, wherein the requesting is performed continuously in a "busy-wait polling" process through which the portable communications device constantly inquiries the In-Memory Database for checking whether the codified digital information is posted, and the requesting is synchronized with the posting of the codified digital information

as recited in amended claim 15.

Examiner respectfully disagrees. The claim limitations recited are sufficiently disclosed and/or taught by the cited reference as follows:

(Forrest, C1 L43-50: “In one proposed scheme, each SST stores a register .. of all possible devices that may connect to it in order to allow it to poll for devices … involves the frequent transfer of a large amount of data over the network infrastructure …”) – discloses wherein data (“codified digital information”) is stored in a register (“memory”, “database”), further wherein the transfer of data (“data request”) may be polled and/or facilitated through a polling process well-known in the arts and refers to the situation where a device is repeatedly checked for readiness (“constantly inquires”), and if it is not the computer returns to a different task (“busy-wait polling process”).

(Forrest, C1 L66-67; C2 L1-15: “… a self-service terminal comprising: a control module; and a wireless communication module; the NFC communication module being arranged to emit an interrogation signal … the wireless control module being arranged to … transfer an audio data file from the SST to the remote output device …”) – discloses wherein an interrrogation signal is emitted for the transfer of a data file to device (“performing of a polling process in order to request for stored data/information for output to a device”).

(Forrest, C2 L30-49: “The data connection may comprise a Bluetooth data connection … the audio data file may be stored at the SST as a digital file … The remote device may be arranged to output the audio sequence to the user … The connection data may comprise at least one of … a list of services provided by the device, technical information associated with the device …”) – discloses wherein digital data is stored (“digital information posted in a memory database”). 

(Forrest, C3 L10-15: “The audio data file may contain audio instructions for the execution of at least one function of the SST …”) – discloses wherein the digital information comprises at least one instruction that is stored (“digital information posted in a memory database”).

(Forrest, C3 L25-35: “iii) accessing an audio data file stored at the SST; iv) transferring the audio data file to the remote output device …”) – discloses wherein stored data/information is transferred (“requesting for transfer to a device digital information posted/stored in a database memory”).

(Forrest, C4 L56-65: “The data storage device 156 stores at least one audio data file 157a. The audio data file 157a comprises an audio sequence listing instructions for executing a function of the ATM 104. The audio data file 157a may list instructions for executing all functions of the ATM 104. Alternatively, the data storage device 156 may store a plurality of audio data files 157a-c.”) – discloses wherein stored digital inforation comprising instructions data files transferred to a device (“digital information posted/stored in a database memory wherein the digital information comprises instruction(s) to be followed by a user”)

(Forrest, C6 L4-9: “Upon establishment of the Bluetooth connection, the control module accesses an intial audio data file 157a … The initial audio data file 157a is transferred from the ATM 104 to the mobile telephone 102 over the Bluetooth connection, via their respective Bluetooth transceivers 140, 122. The initial audio data file 157a will contain instructions regarding the initial transaction phase, for example, PIN entry.”) – discloses wherein stored digital inforation comprising instructions data files transferred to a device (“digital information posted/stored in a database memory wherein the digital information comprises instruction(s) to be followed by a user”)

Based on the above disclosures, the above limitation is clearly taught/suggested. The limitations for the claims above as written, do not differentiate from the disclosures described above and are therefore interpreted broadly. The Office thus asserts that the above argued features are sufficiently disclosed by the cited reference(s) in view of the current language of the claim recitation.

Claim 28 recites similar subject matter as claim 15 and is rejected for at least the same reasons presented above. Claims 16 and 18-27 depends on claim 15 and are therefore rejected for at least their dependency from the rejected base claim. 

The rejection is therefore maintained.

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. § 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-28 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to point out and distinctly claim the subject matter which applicants regard as the invention. 

Claim 15 recites: "if the ATM recognizes that at least one instruction has been executed, then d3) performing by the ATM the operation requested …”. This conditional statement renders the claim indefinite because language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2106 II C). In this case, step d3 is not required to be performed, so it does not further limit the claims. Therefore the claim is indefinite. 

Claim 28 recites: “… one or more processors configured to carry out the steps of the computer-implemented method of claim 15.” However, the limitation fails to identify the devices and/or computer-related components to which said one or more processors belong that are responsible for the steps referred to in claim 15. The limitation also ails to adequately indicate how the steps are being carried out and/or performed. As such, the limitation does not clearly set forth the metes and bounds as to the intended scope of the claim, therefore rendering the claim indefinite.

Claims 16 and 18-27 depends on claim 15 and are therefore rejected for at least their dependency from the rejected base claim. 

Claim Rejections – 35 USC § 102  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective Filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-18, 21-25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrest, US 8,290,436 (“Forrest”).

Re Claims 1-14: (Canceled) 
Re Claim 15: (Currently Amended) A computer-implemented method for operating with an Automated Teller Machine (ATM) by means of a portable communications device of a user, wherein: 

the ATM is configured to communicate with a server host;  

the portable communications device is configured to send at least one instruction to the user and to store and run at least one application;

and the at least one application is configured to communicate the portable communications device with the server host, the method comprising the steps of: 

a) posting by the at least one application of the portable communications device an operation request to a database of the server host, wherein the operation request remains pending; (C5 L25-40)

b) detecting by the ATM a personal identifying item of the user;  (C5 L48-56)

c) authenticating the user;  (C5 L48-56)

d) determining by the ATM that an operation request associated to the user is pending in the database of the server host; (C5 L18-56)

wherein: in response to the determining that the operation request associated to the user is pending: (C5 L31-38)

d1) establishing a communication channel between the ATM and the portable communications device; (C2 L3-7)

d2) sending, by the ATM to the at least one application of the portable communications device and through the communication channel, the at least one instruction to be followed by the user as follows:  (C3 L34-35)

d2.1) sending by the ATM the at least one instruction, the at least one instruction being stored in an In-Memory Database (IMDB) as codified digital information;  (C4 L56-61)

d2.2) requesting by the portable communications device the codified digital information posted in the In-Memory Database, wherein the requesting is performed continuously in a "busy-wait polling" process through which the portable communications device constantly inquiries the In-Memory Database for checking whether the codified digital information is posted, and the requesting is synchronized with the posting of the codified digital information; (C1 L43-50; C1 L66-67: C2 L1-15; C2 L30-49; C3 L10-15; C3 L25-35; C4 L56-65; C5 L31-38; C6 L4-9)

if the ATM recognizes that at least one instruction has been executed, then (C5 L31-38)

d3) performing by the ATM the operation requested. (C5 L35-38)
Re Claim 16: (Currently Amended) Forrest teaches the computer-implemented method according to claim 15. Forrest further discloses: 

wherein the communication channel established in step d1) between the ATM and the portable communications device is through at least one Application Program Interface (API). (C6 L11-15)
Re Claim 17: (Canceled)

Re Claim 18: (Currently Amended) Forrest teaches the computer-implemented method according to claim 15. Forrest further discloses:

wherein: the portable communications device is configured to reproduce text-to-speech instructions; and step d2) further comprises: receiving at least one text-to-speech instruction by the portable communication device; and reproducing audibly the at least one text-to-speech instruction by the portable communications device.  

(C2 L12-17; C3 L10-13; C6 L15-30)
Re Claim 21: (Currently Amended) Forrest teaches the computer-implemented method according to claim 20. Forrest further discloses:

wherein the length of the message to be communicated to the user is determined by a number of letters of the at least one instruction. (C5 L31-38)
Re Claim 22: (Currently Amended) Forrest teaches the computer-implemented method according to claim 20. Forrest further discloses:

wherein the codified digital information posted in the In-Memory Database is requested periodically by the portable communications device within the period of validity of the message related to the at least one instruction. (C4 L56-64)
Re Claim 23: (Currently Amended) Forrest teaches the computer-implemented method according to claim 15. Forrest further discloses:

wherein the personal identifying item of the user detected in step b) by the ATM is at least one of the following: a personal ATM card; the at least one application hosted in the portable communications device; or a combination of the personal ATM card and the at least one application. (C6 L8-10)
Re Claim 24: (Currently Amended) Forrest teaches the computer-implemented method according to claim 15. Forrest further discloses:

wherein the authentication of the user performed in step c) comprises at least one of the following types: typing a personal identification number (PIN) on a PIN pad of the ATM; typing a personal identification number on a screen or a keyboard of the portable communications
Re Claim 25: (Currently Amended) Forrest teaches the computer-implemented method according to claim 15. Forrest further discloses:

wherein at least one of a display of the ATM or a screen of the portable communications device is configured to switch its lay-out and colors to a particular lay-out and colors according to pre-established requirements of the user. (C6 L30-38)
Re Claim 27: (Currently Amended) Forrest teaches the computer-implemented method according to claim 15. Forrest further discloses:

wherein the ATM and the portable communications device are configured to communicate in step d2) by way of Bluetooth. (C4 L31-39)
Re Claim 28: (Currently Amended) Claim 28, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 15. Accordingly, claim 28 is rejected in the same or substantially the same manner as claim 15.


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forrest, US 8,290,436 (“Forrest”), as applied to claims 15-18, 21-25 and 27-28 as described above, further in view of Deibert et al., US 9,647,855 (“Deibert”).

Re Claim 19: (Currently Amended) Forrest teaches the computer-implemented method according to claim 15. Forrest doesn’t explicitly disclose:

wherein at least one instruction sent by the ATM to the portable communications device is deleted at least one of after a period of time is elapsed or in case the at least one instruction is not sent to the portable communications device in the period of time.   
Deibert, however, makes this teaching in a related endeavor (C1 L55-60, L63-67; C2 L1-8; C3 L44-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deibert with the invention of Forrest as disclosed above for the motivation of enhancing the security the device when no longer in active operation.

Re Claim 20: (Currently Amended) Forrest in view of Deibert disclose the computer-implemented method according to claim 15. Forrest doesn’t explicitly disclose:

wherein step d2) further comprises the following steps in order to delete the at least one instruction posted in the In-Memory Database by the ATM: determining a length of a message to be communicated to the user as the at least one instruction; relating the length of the message with a period of validity thereof; and deleting the at least one instruction posted in the In-Memory Database and related to the message upon 

Deibert, however, makes this teaching in a related endeavor (C1 L55-60, L63-67; C2 L1-8; C3 L44-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deibert with the invention of Forrest as disclosed above for the motivation of enhancing the security the device when no longer in active operation.


Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Forrest, US 8,290,436 (“Forrest”), as applied to claims 15-18, 21-25 and 27-28 as described above, further in view of Block et al., US ,186,578 (“Block”).

Re Claim 26: (Currently Amended) Forrest teaches the computer-implemented method according to claim 15. Forrest doesn’t explicitly disclose:

further comprising, between steps a) and b), the steps of: indicating, by the at least one application of the portable communications device, geolocations of ATMs and a geolocation of the portable communications device itself; selecting, from the ATMs, a particular ATM where a financial transaction is to be performed; calculating a route according to the geolocation of the selected particular ATM and the geolocation of the portable communications device itself; and reproducing audibly the route by the portable communications device. 
Block, however, makes this teaching in a related endeavor (FIG. 1 [326]: “GPS Data from ATM #1”; C19 L2-7; C20 L2-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Block with the invention of Forrest as disclosed above for the motivation of enabling a user of the ATM machine determine its location in order to carry out transactions. 





Conclusion

Claims 15-16 and 18-28 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692